ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of sodomy in the first degree, in violation of section 566.062.1 RSMo 1994, on which he was sentenced to fifteen years imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*891We affirm the judgment pursuant to Rule 30.25(b).